ATTORNEYS FOR APPELLANT       ATTORNEYS FOR APPELLEES       ATTORNEYS FOR AMICUS CURIAE
Barry A. Macey                Julia Blackwell Gelinas       INDIANA CHAMBER OF COMMERCE
Quincy E. Sauer               Maggie L. Smith               Donald R. Lundberg
Indianapolis, Indiana         Indianapolis, Indiana         Caitlin S. Schroeder
                                                            Indianapolis, Indiana
                              James W. Riley, Jr.
                              Stephanie S. Chaudhary        ATTORNEYS FOR AMICUS CURIAE
                              Indianapolis, Indiana         INDIANAPOLIS BAR ASSOCIATION
                                                            APPELLATE PRACTICE SECTION
                                                            Libby Y. Goodknight
                                                            Matthew T. Albaugh
                                                            Joel M. Schumm
                                                            Stephen J. Peters
                                                            Tyler D. Helmond
                                                            Josh S. Tatum
                                                            Indianapolis, Indiana



 ______________________________________________________________________________



                                In the
                        Indiana Supreme Court                              Jul 24 2014, 3:25 pm


                                  No. 29S02-1407-CT-00483


 CAROL SPARKS DRAKE,
                                                         Appellant (Plaintiff below),

                                               v.

 THOMAS A. DICKEY, CRAIG ANDERSON,
 CHARLES E. PODELL, AND DUKE REALTY
 CORP.,
                                                     Appellees (Defendants below).
                           _________________________________

                           Appeal from the Hamilton Superior Court
                           The Honorable J. Richard Campbell, Judge
                                  No. 29D04-0908-CT-2767
                            _________________________________

       On Petition To Transfer from the Indiana Court of Appeals, No. 29A02-1302-CT-152
                             _________________________________
                                           July 24, 2014


Per Curiam.

       This matter is before the Indiana Supreme Court on a petition to transfer jurisdiction filed

by the appellees pursuant to Appellate Rule 57, following the Court of Appeals opinion reported

as Drake v. Dickey, 2 N.E.3d 30 (Ind. Ct. App. 2013). One of the issues raised on transfer

addresses footnote 2 of the Court of Appeals opinion. The footnote indicates the appellees failed

to denominate as a cross-appeal an argument rejected by the trial court that the appellees contend

is an alternative ground for affirming the summary judgment order.

       Appellate Rule 9(D) permits an appellee to "cross-appeal without filing a Notice of

Appeal by raising cross-appeal issues in the appellee's brief." Appellate Rule 46(D)(2) provides,

"The Appellee's Brief shall contain any contentions the appellee raises on cross-appeal as to why

the trial court or Administrative Agency committed reversible error." The Appellate Rules do

not require the filing of a cross-appeal where the appellee does not seek reversal of the order or

judgment appealed, but instead raises a ground for affirming that appears in the record and was

rejected or not considered by the trial court or agency. Citimortgage, Inc. v. Barabas, 975
N.E.2d 805, 813 (Ind. 2012) ("a prevailing party . . . may defend the trial court's ruling on any

grounds, including grounds not raised at trial.").

       Accordingly, the Court grants transfer and summarily affirms the Court of Appeals

opinion pursuant to Appellate Rule 58(A)(2), with the exception of footnote 2, which is hereby

vacated.


Dickson, C.J., Rucker, Massa, and Rush, JJ., concur.
David, J., not participating.